 Case 14-08893       Doc 589       Filed 02/18/20 Entered 02/18/20 11:00:03          Desc Main
                                    Document     Page 1 of 16


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

  In re:                                                  Chapter 7

  CALUMET PHOTOGRAPHIC, INC., et al,                      Case No. 14-08893
                                                          (Jointly Administered)
                        Debtors.
                                                          Hon. Deborah L. Thome
                                                          Hearing:

                                     NOTICE OF MOTION

TO: ATTACHED SERVICE LIST

        PLEASE TAKE NOTICE that on Thursday, March 12, 2020, at 9:30 a.m., or as soon
thereafter as counsel may be heard, we shall appear before the Honorable Deborah L. Thome in
Courtroom 613, in the United States Bankruptcy Court for the Northern District of Illinois, Eastern
Division, 219 South Dearborn Street, Chicago, Illinois, or before any other judge sitting in her
place and stead, and present the following Motion of Chapter 7 Trustee for an Order Approving
the Sale of Certain Assets of the Debtors’ Estates Free and Clear of Liens, Claims, Interests,
and Encumbrances Pursuant to 11 U.S.C. §§ 105 and 363 and Related Relief, at which time
and place you may appear if you so desire.


 Dated: February 18, 2020                         CATHERINE L. STEEGE, not individually,
                                                  but as the chapter 7 Trustee for the
                                                  bankruptcy estate of each of the above-
                                                  captioned debtors.

                                                  By:      A/ Catherine Steese
                                                          Catherine L. Steege

Catherine L. Steege (6183529)
Landon S. Raiford (6297473)
JENNER& BLOCK LLP
353 N. Clark Street
Chicago, Illinois 60654-3456
(312) 222-9350
(312) 527-0484

Counsel for the Chapter 7 Trustee
 Case 14-08893       Doc 589     Filed 02/18/20 Entered 02/18/20 11:00:03             Desc Main
                                  Document     Page 2 of 16


                                CERTIFICATE OF SERVICE

       I, Catherine L. Steege, an attorney, certify that on February 18, 2020 I caused a copy of the

foregoing Notice of Motion and Motion of Chapter 7 Trustee for an Order Approving the

Sale of Certain Assets of the Debtors’ Estates Free and Clear of Liens, Claims, Interests, and

Encumbrances Pursuant to II U.S.C. §§ 105 and 363 and Related Relief to be served upon all

counsel of record via the Court’s CM/ECF system.


                                                              /s/ Catherine Steele
                                                             Catherine L. Steege
Case 14-08893    Doc 589   Filed 02/18/20 Entered 02/18/20 11:00:03     Desc Main
                            Document     Page 3 of 16


                                 SERVICE LIST
                                   (14-08893)

                            VIA ECF NOTIFICATION:

 •   Howard L. Adelman hla@ag-ltd.com, dbaird@ag-ltd.com
 •   R Scott Alsterda rsalsterda@nixonpeabody.com
 •   Andrew D Arons arons@wbs-law.com, wisneski@wbs-law.com;
             rudnic@wbs-law.com;mosquera@wbs-law.com;strubbe@wbs-law.com
 •   Nicholas Ballen nballen@jenner.com, thooker@jenner.com
 •   Elizabeth A. Bates ebates@springerbrown.com, iprice@springerbrown.com
 •   Mark A Berkoff mberkoff@nge.com,
             cdennis@nge.com,ecfdocket@nge.com,mmirkovic@nge.com
 •   David M Blau dblau@clarkhill.com
 •   Alexander F Brougham abrougham@ag-ltd.com, dbaird@ag-ltd.com
 •   Francis X Buckley fxbuckleyjr@thompsoncoburn.com, aversis@thompsoncobum.com
 •   Christopher M Cahill ccahill@lowis-gellen.com, abockman@lowis-gellen.com
 •   David Cleary clearyd@gtlaw.com, GreenbergC@gtlaw.com;chilitdock@gtlaw.com
 •   William J Connelly wcormelly@hinshawlaw.com, ihernandez@hinshawlaw.com
 •   Michael K Desmond mdesmond@fslegal.com, kokeefe@fslegal.com
 •   Nicholas R Dwayne ndwayne@ag-ltd.com, tslack@ag-ltd.com
 •   William J Factor wfactor@wfactorlaw.com,
             wfactorlaw@gmail.com;bharlow@wfactorlaw.com;wfactor@ecf.inforuptcy.com;
             wfactormyecfmail@gmail.com;factorwr43923@notify.bestcase.com
 •   Marc Ira Fenton mfenton@lplegal.com,
             skiolbasa@lplegal.com;ikropiewnicka@lplegal.com
 •   Robert M Fishman rfishman@foxrothschild.com, kjanecki@foxrothschild.com
 •   Richard M. Fogel rfogel@foxrothschild.com
 •   Richard M. Fogel rfogel@shawfishman.com
 •   John David Folds dfolds@bakerdonelson.com, sparson@bakerdonelson.com
 •   Joseph D Frank jfrank@fgllp.com,
            jkleinman@fgllp.com;mmatlock@fgllp.com;csucic@fgllp.com;csmith@fgllp.com
 •   Louis J Gale gale@wbs-law.com, mosquera@wbs-law.com;
             KMorrissey@lewis-kappes.com)
 •   Zachary J Garrett zachary.garrett@goldbergkohn.com,
             kristina.bunker@goldbergkohn.com
 •   John W Guzzardo jguzzardo@hmblaw.com, ecfnotices@hmblaw.com
 •   Reed A Heiligman reed@hzhlaw.com, info@hzhlaw.com
 •   Roger J. Higgins rhiggins@rogerhigginslaw.com
 •   Mark H Ishu ishu.mark.h@dol.gov
 •   Harold D. Israel hisrael@lplegal.com, ikropiewnicka@lplegal.com;
             bdroca@lplegal.com;jbums@lplegal.com;tmassat@lplegal.com
 •   Brian J Jackiw brianj@goldmclaw.com
 •   Martin S Kedziora kedzioram@gtlaw.com, hemandezden@gtlaw.com;
             CHILitDock@GTLAW.com;doranb@gtlaw.com
 •   Kenneth E Kraus ken@krausflaming.com
Case 14-08893   Doc 589    Filed 02/18/20 Entered 02/18/20 11:00:03     Desc Main
                            Document     Page 4 of 16


    Patrick S Layng USTPRegionl l.ES.ECF@usdoj.gov
    Caren A Lederer calederer@gct.law, mperez@gct.law,
            stasciotti@gct.law,tstephenson@gct.law,aleon@gct.law
    David P Leibowitz dleibowitz@lakelaw.com, Jstorer@lakelaw.com;
            storerjr58596@notify.bestcase.com;ecf@lodpl.com
    Sara E Lorber slorber@wfactorlaw.com, slorber@ecf.inforuptcy.com;
            nbouchard@wfactorlaw.com;bharlow@wfactorlaw.com
    Jonathan Lubin jonathan@lubinlegal.com
    Robert Lyneh robert.lyneh2@illinois.gov, boblyncheef@gmail.com
    Nicholas M Miller nmiller@nge.eom, ecfdocket@nge.com; cdennis@nge.com;
            mmirkovic@nge.com
    Brendan J. Nelligan bnelligan@pretzel-stouffer.com, tcook@pretzel-stouffer.com
    Matthew A Olins molins@gouldratner.com
    Kenneth J Ottaviano kenneth.ottaviano@kmzr.com
    Nancy A Peterman petermann@gtlaw.com, chilitdock@gtlaw.com;
            greenbergc@gtlaw. com
    Landon S Raiford lraiford@jenner.com, mmatlock@jenner.com;JSteffen@jenner.com
    Jonathan N Rogers jonathan.rogers@thehartford.com
    Jonathan N Rogers jonrogersesqil@gmail.com
    Melissa M. Root mroot@jenner.eom
    Rebecca D. Rosenthal rosenthalr@gtlaw.com
    Douglas B Rosner drosner@goulstonstorrs.com
    Rebecca M Rothmaim rebecca.rothmann@wilsonelser.com
    Nathan Q. Rugg Nathan.Rugg@bfkn.com, jean.montgomery@bfkn.com
    Bradley M Sayad sayadlawgroup@gmail.com
    Amy Schmidt amy.schmidt@coface.com
    Scott N. Schreiber sschreiber@clarkhill.com, blambert@clarkhill .com
    Peter A Siddiqui peter.siddiqui@katten.com
    Catherine L Steege esteege@jenner.com, docketing@jenner.com
    Catherine L. Steege esteege@jenner.eom, esteege@ecf.axosfs .com
    Gregory K Stern greg@gregstem.eom, steve_horvath@ilnb.useourts.gov
    Matthew Stone , ebrandes@windyeitylawgroup.com,ben@windycitylawgroup.com
    Martin D. Tasch mtasch@momkus.com, cbednarski@momkus.com
    Charles Tatelbaum cmt@trippseott.com, hbb@trippscott.com;eservice@trippscott.com
    Brian P Welch bwelch@burkelaw.com, gbalderas@burkelaw.com
    David K Welch dwelch@burkelaw.com, gbalderas@burkelaw.com;
           bwelch@burkelaw.com; welchdr67393@notify.bestcase.com
    Sean P. Williams sean.williams@saul.com
    Barbara L Yong blyong@gct.law, mperez@gct.law, myproductionss@gmail.com,
           tstephenson@gct. law,aleon@gct.law;r613 90@notify .bestcase. com
 Case 14-08893          Doc 589       Filed 02/18/20 Entered 02/18/20 11:00:03          Desc Main
                                       Document     Page 5 of 16


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

  In re:                                                     Chapter 7

  CALUMET PHOTOGRAPHIC, INC., et al,                         Case No. 14-08893
                                                             (Jointly Administered)
                           Debtors.
                                                             Hon. Deborah L. Thorne
                                                             Hearing:

  MOTION OF CHAPTER 7 TRUSTEE FOR AN ORDER APPROVING THE SALE OF
   CERTAIN ASSETS OF THE DEBTORS’ ESTATES FREE AND CLEAR OF ALL
      LIENS, CLAIMS, INTERESTS, AND ENCUMBRANCES PURSUANT TO
               11 U.S.C. SS 105 AND 363 AND RELATED RELIEF

           Catherine L. Steege, not individually, but as chapter 7 trustee (the “Trustee”) for the

bankruptcy estates of the captioned debtors (collectively, the “Debtors”), requesting the entry of

an order approving the sale of certain assets of the Debtors’ estates to Oak Point Partners, LLC

(“Oak Point”) free and clear of all liens, claims, interests, and encumbrances pursuant to 11 U.S.C.

§§ 105 and 363, and related relief (the “Motion”).          In support of the Motion, the Trustee

respectfully states as follows:

                                             Jurisdiction

           1.     The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). Venue of this proceeding

and this Motion is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

           2.     The statutory predicates for the relief sought herein are sections 105(a) and 363 of

title 11 of the United States Code (“Bankruptcy Code”), as well as Rules 2002 and 6004 of the

Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”).
 Case 14-08893       Doc 589     Filed 02/18/20 Entered 02/18/20 11:00:03           Desc Main
                                  Document     Page 6 of 16


                                           Background

       3.      On March 12, 2014 (“Petition Date”), the Debtor and certain of its affiliates filed

bankruptcy petitions under chapter 7 of the Bankruptcy Code in the U.S. Bankruptcy Court for the

Northern District of Illinois (the “Bankruptcy Court”).

       4.      Since being appointed, the Trustee has administered the Debtors’ estates for the

benefit of their creditors in accordance with her power and duties. The Trustee is now in the

process of winding down the administration of this jointly administered case. To that end, the

Trustee is engaged in efforts to ensure that the maximum value of the estates’ remaining assets is

realized, which efforts include pursuing the sale of any remaining assets.

       5.      The Trustee has determined that there might exist property of the Debtors’ estates,

consisting of known or unknown assets or claims, which have not been previously sold, assigned,

or transferred (collectively, the “Remnant Assets”). Potential unknown assets might include

unscheduled refunds, overpayments, deposits, judgments, claims, or other payment rights that

would accrue in the future.

       6.      The Trustee has conducted due diligence and remains unaware of the existence of

any Remnant Assets, and certainly none that could return value to the estates greater than the

Purchase Price. Accordingly, the Trustee has determined that the cost of pursuing the Remnant

Assets will likely exceed the benefit that the estates would possibly receive on account of the

Remnant Assets.

       7.      Remnant Asset sales have become commonplace at the close of commercial

bankruptcy cases because they allow for additional funds to be brought into the estate, while

simultaneously avoiding the expense and burdens associated with reopening cases for later-




                                                2
 Case 14-08893           Doc 589       Filed 02/18/20 Entered 02/18/20 11:00:03                    Desc Main
                                        Document     Page 7 of 16


discovered assets. Such sales provide a prudent way to fully and finally administer all assets of a

debtor’s estate.

         8.        The Trustee and Oak Point have negotiated an agreement (the “Purchase

Agreement”) for the sale of the Remnant Assets, substantially in the form attached hereto as

Exhibit A.

                                               Requested Relief

         9.       By this Motion, the Trustee seeks the entry ofan order pursuant to 11 U.S.C. §§ 105

and 363(b), (f), and (m), as well as Bankruptcy Rule 6004, (a) authorizing the Trustee to sell the

Remnant Assets free and clear of all liens, claims, interests, and encumbrances; and (b) approving

the terms of the Purchase Agreement.

         10.      The Purchase Agreement generally provides for an aggregate purchase price of

$8,000 (the “Purchase Price”) to be paid by Oak Point to the Trustee for the benefit of the

Debtors’ estates.

         11.     In accordance with the Purchase Agreement, the Remnant Assets do not include

(a) cash held at the time of the Purchase Agreement in the Trustee’s fiduciary bank account for the

Debtors’ cases; provided, however, that any cash that exists in such bank account one year from

the date of the closing of the Debtors’ cases shall be Remnant Assets; (b) any and all Goods' (e.g.,

office furniture) of the Debtors; (c) the Purchase Price; and (d) any proceeds of any of the

foregoing items.

         12.     In the Trustee’s business judgment, the Purchase Price represents a fair and

reasonable sales price for the Remnant Assets, and represents the highest and best offer for the sale

of the Remnant Assets. Additionally, the benefit of receiving immediate payment for the Remnant


' The term “Goods” as used herein shall have the meaning ascribed to it under § 9-102(a)(44) of the Uniform
Commercial Code.


                                                        3
 Case 14-08893        Doc 589     Filed 02/18/20 Entered 02/18/20 11:00:03          Desc Main
                                   Document     Page 8 of 16


Assets, which are largely unknown, outweighs the potential benefit of retaining the Remnant

Assets. Finally, the Trustee believes that the cost of pursuing the Remnant Assets will likely

exceed the benefit that the estates would possibly receive.

                                       Bidding Procedures

       13.      Contemporaneously herewith, the Trustee has filed the Notice of Motion ofChapter

7 Trustee for an Order Approving the Sale of Certain Assets of the Debtors ’ Estates Free and

Clear of Liens, Claims, Interests, and Encumbrances Pursuant to 11 U.S.C. §§ 105 and 363 and

Related Relief (the “Notice”), which establishes a deadline by which objections or responses to

this Motion must be filed with the Court (the “Response Deadline”).

       14.      While the Trustee is prepared to consummate the sale of the Remnant Assets to Oak

Point pursuant to the terms set forth herein and in the Purchase Agreement, in the event a party

other than Oak Point (each, a “Competing Bidder”) wishes to purchase the Remnant Assets, the

Trustee requests that the Court approve the following overbid procedures (collectively, “Bidding

Procedures”):

             a. each Competing Bidder who wants to participate in the overbid process
                must notify the Trustee of their intention to do so in accordance with the
                Notice on or before the Response Deadline;

             b. the first overbid for the Remnant Assets by a Competing Bidder must be at
                least $2,000 more than the Purchase Price, or a total of $10,000;

             c. each Competing Bidder must submit a cashier’s check to the Trustee in the
                amount of such Competing Bidder’s first overbid at the time such overbid
                is made;

             d. each subsequent overbid for the Remnant Assets must be in additional
                increments of $1,000;

             e. each Competing Bidder must agree to purchase the Remnant Assets under
                the same terms and conditions set forth in the Purchase Agreement, other
                than the purchase price; and




                                                4
 Case 14-08893           Doc 589     Filed 02/18/20 Entered 02/18/20 11:00:03              Desc Main
                                      Document     Page 9 of 16


                f. in the event of an overbid that meets the foregoing conditions, the Trustee
                   will schedule an auction for the Remnant Assets in advance of the hearing
                   date and will request that the Court approve the winning bidder at the
                   auction as the purchaser at the hearing on the Motion.

          15.      The Trustee believes that the sale of the Remnant Assets in accordance with the

terms of the Purchase Agreement, and as provided herein, serves the best interests of the Debtors’

estates and creditors, as the sale will allow the Trustee to realize additional funds for the benefit of

the estates. Accordingly, the sale of the Remnant Assets should be approved as requested.

                                    Authority for Requested Relief

          16.      Section 363(b)(1) of the Bankruptcy Code provides that “[t]he trustee, after notice

and a hearing, may use, sell or lease, other than in the ordinary course of business, property of the

estate.    11 U.S.C. § 363(b)(1). Moreover, section 105(a) of the Bankruptcy Code provides that

“[t]he court may issue any order, process, or judgment that is necessary or appropriate to carry out

the provisions of [the Bankruptcy Code].” 11 U.S.C. § 105(a).

          17.      Sales outside the ordinary course of business pursuant to § 363(b) are proper upon

notice and a hearing where the trustee has a sound business reason for the proposed sale. Fulton

State Bankv. Schipper (In re Schipper), 933 F.2d 513, 515 (7th Cir. 1991); In re Efoora, Inc., 472

B.R. 481, 488-92 (Bankr. N.D. Ill. 2012). Under this standard, the “trustee has considerable

discretion when it comes to the sale of estate assets, and that discretion is entitled to ‘great judicial

deference’ as long as a sound business reason is given.” Efoora, 472 B.R. at 488.

          18.      The Trustee submits that the sale of the Remnant Assets pursuant to the Purchase

Agreement represents a prudent and proper exercise of her business judgment under the

circumstances, and is in the best interests of creditors of the Debtors’ estates. Specifically, the

Purchase Agreement was negotiated at arm’s length and in good faith, and the Trustee believes

that the Purchase Price is reasonable and represents fair value. Indeed, the Trustee is not aware



                                                    5
 Case 14-08893          Doc 589      Filed 02/18/20 Entered 02/18/20 11:00:03           Desc Main
                                     Document      Page 10 of 16


of any future assets or claims that may be liquidated, obtained or otherwise administered, and

absent the sale to Oak Point, the Debtors’ estates would not realize any benefit on account of the

Remnant Assets. Therefore, the Trustee respectfully requests that the Court approve the sale of the

Remnant Assets to Oak Point.

        19.        Moreover, based on the foregoing, Oak Point should be deemed a good faith

purchaser. While the Bankruptcy Code does not define “good faith”, the Seventh Circuit has held

that “good faith” is present unless a party can show “fraud, collusion between the purchase and

other bidders or the trustee, or an attempt to take grossly unfair advantage of other bidders.” In re

Vetter Corp., 724 F.2d 52, 56 (7th Cir. 1983).

       20.       Additionally, section 363(f) of the Bankruptcy Code permits a trustee to sell assets

free and clear of all interests which may be asserted against such assets, with any such interests

attaching to the net proceeds of the sale, if subject to the rights and defenses of a debtor with

respect thereto;

              a. Applicable nonbankruptcy law permits sale of such property free and clear
                 of such interest;

              b. Such entity consents;

              c. Such interest is a lien and the price at which such property is to be sold is
                 greater than the aggregate value of all liens on such property;

              d. Such interest is in bona fide dispute; or

              e. Such entity could be compelled, in a legal or equitable proceeding, to accept
                 a money satisfaction of such interest.

11 U.S.C. § 363(f). As section 363(f) of the Bankruptcy Code is stated in the disjunctive, when

proceeding pursuant to section 363(b), it is only necessary to meet one of the five conditions of

section 363(f). To the extent that there are interests that may be asserted in the Remnant Assets,

the Trustee believes that one or more of the aforementioned conditions have been satisfied.



                                                   6
 Case 14-08893        Doc 589     Filed 02/18/20 Entered 02/18/20 11:00:03             Desc Main
                                  Document      Page 11 of 16


        21.    Finally, the Trustee’s proposed Bidding Procedures are appropriate and should be

approved by the Court. Courts have routinely held that when the sale of assets in bankruptcy is

done on a competitive bidding basis, as is proposed herein, it is appropriate to require parties

submitting competing bids to submit bids that exceed the existing bid by a specified amount. See,

e.g.. In re Financial News Network Inc., 931 F.2d 217 (2d Cir. 1991). Oak Point has expended,

and will continue to expend, considerable time, money, and energy pursuing the purchase of the

Remnant Assets as proposed herein, and has engaged in good faith, arm’s length negotiations with

the Trustee. Moreover, a nominal overbid will not justify the expense of an auction.

                                     Waiver of Stay of Order

       22.     To successfully implement the Purchase Agreement, the Trustee also seeks a waiver

of the fourteen-day stay under Bankruptcy Rule 6004(h).

                                              Notice

       23.     Notice of this Motion has been given to the Debtors, the Office of the United States

Trustee, Oak Point, and all parties requesting notice pursuant to Bankruptcy Rule 2002. The

Trustee submits, and requests that this Court determine, that such notice is proper and adequate;

no further notice is required; and that other and further notice be waived.

                            [remainder of page intentionally left blank]




                                                 7
 Case 14-08893      Doc 589     Filed 02/18/20 Entered 02/18/20 11:00:03           Desc Main
                                Document      Page 12 of 16


       WHEREFORE, the Trustee respectfully requests entry of an order: (1) authorizing the sale

of the Remnant Assets pursuant to the terms of the Purchase Agreement; (ii) waiving the fourteen-

day stay under Bankruptcy Rule 6004(h); and (iii) granting such other and further relief as this

Court deems just and proper.

                                                   Respectfully submitted,

 Dated: February 18, 2020                          CATHERINE L. STEEGE, not individually,
                                                   but as the chapter 7 Trustee for the
                                                   bankruptcy estate of each of the above-
                                                   captioned debtors.

                                                   By:     /s/ Catherine Steese
                                                          Catherine L. Steege
Catherine L. Steege (6183529)
Landon S. Raiford (6297473)
JENNER & BLOCK LLP
353 N. Clark Street
Chicago, Illinois 60654-3456
(312) 222-9350
(312) 527-0484
Counsel for the Chapter 7 Trustee




                                               8
Case 14-08893   Doc 589   Filed 02/18/20 Entered 02/18/20 11:00:03   Desc Main
                          Document      Page 13 of 16




                              EXHIBIT A
Case 14-08893          Doc 589       Filed 02/18/20 Entered 02/18/20 11:00:03                    Desc Main
                                     Document      Page 14 of 16



                                   ASSET PURCHASE AGREEMENT

        THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of February           2020,
is by and between CATHERINE L. STEEGE, not individually, but solely as chapter 7 trustee
(“Trustee” or “Seller”) of CALUMET PHOTOGRAPHIC, INC., ET AL. (collectively, “Debtors”),.'
BANKRUPTCY ESTATES (collectively, “Estates”), and OAK POINT PARTNERS, LLC
(“Purchaser,” together with the Seller, the “Parties”).

                                              WITNESSETH:

         WHEREAS, on or about March 12, 2014, the Debtors each filed a voluntary petition for relief
under chapter 7 of the Bankruptcy Code in the United States Bankruptcy Court for the Northern District
of Illinois (“Court”), jointly administered under Case No. 14-08893; and

       WHEREAS, on or about March 12, 2014, the Trustee was appointed as chapter 7 trustee of the
Debtors’ Estates; and

        WHEREAS, at the time of the execution of this Agreement and continuing into the future, there
may be property of the Estates remaining, consisting of known or unknown assets or claims which have
not been previously sold, assigned, or transferred (collectively, “Remnant Assets”); and

          WHEREAS, subject to Court approval. Seller has the power and authority to sell and assign all
right, title and interest in and to the Remnant Assets to Purchaser, including, but not limited to the
proceeds thereof

        NOW THEREFORE, in consideration of the promises and mutual undertakings herein
contained. Seller and Purchaser agree as follows:

1. Purchase Price. The Purchase Price shall be good funds in the amount of Eight Thousand and
No/100 Dollars ($8,000.00) payable within 3 business days of receipt by Purchaser of this executed
Agreement and the entry of a non-appealable Order of the Court approving this Agreement.

2. Excluded Assets. The Remnant Assets specifically exclude the following assets (collectively, the
 Excluded Assets”): (a) cash held at the time of this Agreement in the Seller’s fiduciary bank account for
the Debtors’ cases; provided, however, that any cash that exists in such bank account one year from the
date of the closing of the Debtors’ cases shall be Remnant Assets; (b) any and all Goods.^ (e.g., office
furniture) of the Debtors; (c) the Purchase Price (as defined in paragraph 1) to be delivered pursuant
hereto; and (d) any proceeds of items (a) through (c) herein; and

3. Assignment of Remnant Assets. Seller hereby irrevocably and unconditionally sells, assigns,
transfers and conveys to Purchaser all of the Seller’s right, title and interest under, in and to the Remnant
Assets, as well as any and all claims and rights related to the Remnant Assets, including, without
limitation, all cash, securities, instruments and other property that may be paid or issued in conjunction
with the Remnant Assets and all amounts, interest, and costs due under the Remnant Assets. For the
avoidance of doubt. Seller is not selling, assigning, transferring, or conveying to Purchaser any interest in
the Excluded Assets.

4-   Conditions Precedent. This Agreement and the promises and covenants contained herein shall not be

 The Debtors are as follows: Calumet Photographic, Inc.; Calumet International Inc.; Calumet Logistics, LLC;
CalumetPhoto.Com, LLC; Fidelity Manufacturing Co.; and Zone VI Studios, Inc.
 The term “Goods” as used herein shall have the meaning ascribed to it under § 9-102(a)(44) of the Uniform
Commercial Code.
                                                                                                            1
Case 14-08893           Doc 589     Filed 02/18/20 Entered 02/18/20 11:00:03                    Desc Main
                                    Document      Page 15 of 16



effective until the later of:

             a. The delivery by each Party of an executed copy of this Agreement to the other Party; and

             b. The entry of a non-appealable order by the Court approving this Agreement.

5. Authority to Sell. Subject to Court approval, the sale of the Remnant Assets by the Seller is made
pursuant to the authority vested in the Seller.

6- Payments Received on Remnant Assets. Seller further agrees that any payments received by Seller
on account of any Remnant Assets shall constitute property of the Purchaser to which the Purchaser has
an absolute right, and that Seller will promptly deliver such payment to Purchaser at Purchaser’s address
set forth below. Seller agrees to use reasonable efforts to forward to Purchaser notices received with
respect to any Remnant Assets.

7- Seller’s Representations and Warranties. In consideration of Purchaser’s agreements herein and to
induce Purchaser to enter into this Agreement, Seller represents and warrants to Purchaser that Seller has
full lawful right, title, power and authority to enter into this Agreement and to convey Seller’s interest to
Purchaser in the Remnant Assets as is set forth in this Agreement, subject to the Court’s approval.

EXCEPT AS SPECIFICALLY SET FORTH HEREIN, THE SELLER SELLS, ASSIGNS, AND
TRANSFERS THE REMNANT ASSETS TO THE PURCHASER “AS IS. WHERE IS”
WITHOUT ANY REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER
EXPRESS, IMPLIED OR IMPOSED BY LAW.

8- Free and Clear Sale. The sale of Remnant Assets shall be free and clear of any liens, claims, or
encumbrances pursuant to 11 U.S.C. § 363(f).

9. No Assumption of Liabilities. Notwithstanding any other provision of this Agreement, the parties
agree that Purchaser is acquiring only the Remnant Assets and rights and interests related thereto, and that
Purchaser is not acquiring or assuming, nor shall it be deemed to have acquired or assumed, any liabilities
or obligations, including lien obligations, of Seller or its affiliates of any kind or nature, whatsoever,
whether known or unknown, existent or future, arising out of, or in connection with, the Remnant Assets,
except as may otherwise expressly be provided herein.

10- Documents of Assignment. From time to time upon request from Purchaser, Seller shall execute and
deliver to Purchaser such documents reasonably requested by Purchaser to evidence and effectuate the
transfer contemplated by this Agreement in a form reasonably acceptable to the parties hereto. However,
Purchaser shall reimburse Seller for its reasonable costs associated with such compliance.

11 • Limited Power of Attorney. Solely with respect to the Remnant Assets, and to the extent permitted
by law. Seller hereby irrevocably appoints Purchaser as its true and lawful attorney and authorizes
Purchaser to act in Seller’s stead, to demand, sue for, compromise and recover all such amounts as now
are, or may hereafter become, due and payable for or on account of the Remnant Assets herein assigned.
Seller grants unto Purchaser full authority to do all things necessary to enforce the transfer of the
Remnant Assets to Purchaser and its rights thereunder pursuant to this Agreement.

12. Entire Agreement. This Agreement embodies the entire agreement and understanding between
Seller and the Purchaser and supersedes any and all prior agreements and understandings with respect to
the subject matter hereof. This Agreement may not be amended or in any manner modified unless such
amendment or modification is in writing and signed by both parties.


                                                                                                           2
Case 14-08893         Doc 589        Filed 02/18/20 Entered 02/18/20 11:00:03                    Desc Main
                                     Document      Page 16 of 16



13. Benefits and Binding Effect. All provisions contained in this Agreement or any document referred
to herein or relating hereto shall inure to the benefit of and shall be binding upon the respective successors
and assigns of Seller and the Purchaser.

14. Governing Law. This Agreement shall be governed by and construed in accordance with the internal
laws of the State of Illinois, without giving effect to choice of law principles of the State of Illinois. Any
disputes relating to or arising out of this Agreement shall be adjudicated by the Court.

15. Counterparts. This Agreement may be executed in one or more counterparts, each of which shall be
deemed an original but all of which together will constitute one and the same instrument, and copies or
facsimiles of execution signatures shall be equivalent to original signatures.

THIS AGREEMENT has been duly executed as of the day and year first above written.



OAK POINT PARTNERS, LLC

By:
Name: ERIC LINN
Its: President

Address (for regular mail and mailforwarding)-. PO Box 1033, Northbrook, IL 60065-1033
Address for overnight delivery)-. 5215 Old Orchard Road, Suite 1000, Skokie, IL 60077
Tel (847) 577-1269     Fax (847) 655-2746



CATHERINE L. STEEGE, not individually, but solely as chapter 7 trustee for the bankruptcy
estates of Calumet Photographic, Inc., et al.

By: A                           MJ.OSX
Name: Catherine L. Steege         1
                              0
Address: c/o Jenner & Block LLP, 353 N. Clark St., Chicago, IL 60654-3456
Tel (312) 222-9350




                                                                                                            3
